Citation Nr: 0942706	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-40 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left wrist 
disability, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for a rating in excess of 10 percent for a 
left wrist disability.  In June 2007, the Veteran testified 
before the Board at a hearing held at the RO.  In January 
2008, the Board remanded the claim for additional 
development. 

At his June 2007 hearing, the Veteran raised a new claim for 
service connection for carpal tunnel syndrome secondary to 
his service-connected left wrist disability.  The Board 
refers that claim to the RO for additional development.


FINDING OF FACT

The Veteran's left wrist disability is manifested by pain, 
swelling, stiffness, and motion limited at most to 45 degrees 
dorsiflexion and 30 degrees extension.  There is no objective 
evidence of ankylosis, muscle injury, or neurological 
deficits of the left hand or wrist. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
wrist disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.59, 4.69, 4.71a, Diagnostic 
Codes (DCs) 5214, 5215, 5228, 5229, 5230, 5307, 8511, 8512 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based, as far 
as practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4 (2009).  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is 
a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the wrist is 
considered a major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each group of minor joints so 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).  DC 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more minor joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  The use of terminology such as severe by VA 
examiners and others, although an element to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).  

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
38 C.F.R. § 4.71, Plate I (2009).

The diagnostic codes pertaining to impairment of the elbow, 
forearm, wrist, hand, and fingers apply different disability 
ratings based upon whether the major or minor arm is 
affected.  38 C.F.R. § 4.71a, DCs 5213 through 5230.  In this 
case, the evidence shows that the Veteran is right-handed, 
and thus the ratings for the minor hand apply.  38 C.F.R. 
§ 4.69.

The Veteran fractured his left wrist when he was injured 
while playing football in service.  The Veteran is currently 
in receipt of 10 percent disability rating for a right hand 
disability under DC 5010 for arthritis due to trauma.  

Diagnostic Codes 5205 (ankylosis of the elbow), 5206 
(limitation of flexion of the forearm), 5207 (limitation of 
extension of the forearm), 5209 (other impairment of the 
elbow, flail joint fracture), 5210 (nonunion of the radius 
and ulna, with flail joint), 5211 (impairment of the ulna), 
5212 (impairment of the radius), 5213 (impairment of 
supination and pronation), 5214 (ankylosis of the wrist), 
5216-5227 (ankylosis of the fingers), and the diagnostic 
criteria pertaining to impairment of the nerves and the 
criteria pertaining to muscle injuries, are not applicable in 
this claim because the medical evidence does not show that 
the Veteran has any of those conditions.  Although the 
Veteran contends that his left wrist disability results sin 
numbness in his fingers, the treatment records and the 
reports of the two VA examinations for the period under 
consideration, do not demonstrate any objective finding of 
ankylosis, muscle injury, or neurological disorder in the 
left hand or wrist.

VA treatment records dated from May 2003, the year prior to 
filing his claim for increased rating, to October 2008, do 
not reflect any complaints, treatment, or diagnosis for a 
left wrist disability.  Significantly, on physical 
examination in June 2004, the Veteran denied any problem with 
his left wrist.  

On July 2004 VA examination, the Veteran reported that he had 
experienced left wrist pain, with decreased range of motion 
and swelling, ever since he sustained his left wrist fracture 
in 1985.  On physical examination, range of motion testing 
revealed flexion to 45 degrees, extension to 30 degrees, 
pronation of the wrist was to 90 degrees, and supination of 
the wrist was to 80 degrees.  There was tenderness to 
palpation in the snuff-box.  There was diffuse swelling in 
the left wrist.  Repetitive motion caused an increase in pain 
and decreased range of motion.  The Veteran was found to be 
able to work and attend to the activities of daily living, 
despite his disability.  He used a splint on his left wrist.  
The diagnosis was degenerative arthritis of the left wrist 
secondary to a fractured scaphoid. 

At his June 2007 hearing, the Veteran stated that his left 
wrist "locked up" at times, and had caused his carpal 
tunnel syndrome.  He stated that he could not work as a chef 
due to his disability.  He sated that in cold or rainy 
weather, his wrist was painful.  He stated that he had 
decreased mobility in the left wrist, and had to move his arm 
at the elbow as opposed to at the wrist.  He stated that his 
wrist sometimes swelled, which made the tips of his fingers 
go numb.  

On July 2009 VA examination, the Veteran reported the his 
left wrist was constantly painful and that he had lost his 
normal range of motion.  He stated that he was a chef, but 
was unable to work due to his left wrist pain.  He wore a 
wrist brace at times and took Tylenol to relieve his pain.  
His left wrist was more painful in cold weather.  On physical 
examination, the left wrist was shown to have tenderness, 
guarding of movement, and bony joint enlargement.  There was 
a scar related to his left wrist surgery.  Range of motion 
testing revealed flexion to 60 degrees, extension to 55 
degrees, radial deviation to 35 degrees, and ulnar deviation 
to 20 degrees.  There was no evidence of pain on active 
motion.  There was pain on repetitive use.  X-ray examination 
revealed moderate to severe osteoarthritic changes of the 
left wrist joints with an old avulsive fracture fragment in 
the dorsal aspect of the carpal bones.  The Veteran's left 
wrist disability was found to have moderate effects on his 
ability to complete chores, exercise, and play sports, with 
mild effects on his ability to dress himself.  

On July 2009 VA scar examination, the Veteran reported no 
pain at the site of his left wrist scar.  Physical 
examination revealed the scar to be 6 centimeters long by 
0.25 centimeters wide.  The scar was found to be superficial 
and not painful. There were no signs of skin breakdown.  
There was no adherence to underlying tissues.  There was no 
inflammation, edema, or keloid formation.  There were no 
other disabling effects, including any limitation of 
function.  The diagnosis was post-surgical scar of the dorsum 
of the left wrist, with no residuals.  

Turning first to the diagnostic criteria pertaining to 
arthritic limitation of motion under Diagnostic Code 5215, 
the Board finds that the Veteran is not entitled to a rating 
in excess of 10 percent for the left hand.  Ten percent is 
the maximum schedular rating under Diagnostic Code 5215.  
38 C.F.R. § 4.71a.

The Veteran has been shown on X-ray examination to have 
moderate to severe osteoarthritis in his left wrist.  Where 
there is limitation of motion, but the limitation of motion 
is noncompensable under the limitation of motion diagnostic 
codes, X ray confirmation of the affected joint will warrant 
a 10 percent rating under DC 5003.  Also, under DC 5003, a 10 
percent rating may apply where limitation of motion is 
absent, but there is X-ray evidence of arthritis involving 
two or more major joints or involving two or more minor joint 
groups.  38 C.F.R. § 4.71a, DC 5003.  A maximum 20 percent 
rating is warranted where there is X-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups. The wrist is considered one major joint.  
38 C.F.R. § 4.45(f).  Accordingly, the evidence does not 
support a higher rating under Diagnostic Code 5010 or 5003.  

Next, the Board finds that the Veteran is not entitled to a 
compensable rating for the scar on his left wrist.  On VA 
examination in July 2009, the Veteran was observed to have a 
6 centimeter scar on the dorsal of the left wrist.  However, 
the criteria for rating scars do not allow for the assignment 
of a compensable rating in this case because the evidence 
does not show that the scar is deep, causes limited motion, 
is 144 square inches or greater, is unstable and superficial, 
or is superficial and painful on examination.  38 C.F.R. § 
4.118 Diagnostic Codes 7801-7805 (2009).  In reaching this 
determination, the Board notes that the regulations 
pertaining to rating skin disabilities were revised, 
effective October 23, 2008.  However, those revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Because the current claim was received 
prior to that date, those revisions do not apply in this 
case.  73 Fed. Reg. 54708 (Sept. 23. 2009).

The Board also finds that the Veteran is not entitled to a 
higher rating due to functional impairment as a result of 
pain on repetitive use.  The Veteran contends that his left 
wrist disability flares up in cold or rainy weather, and 
results in stiffness, swelling, and limited motion.  The July 
2009 VA examination did reveal additional limitation of 
function as a result of pain with repetitive use.  However, 
in considering the effect of additional range of motion lost 
due to fatigue, weakness, or lack of endurance following 
repetitive use, despite evidence that the Veteran has been 
shown to have lack of endurance following repetitive use, 
there is no evidence that such lack of endurance results in 
the left wrist being limited in motion to the extent required 
for a higher rating, that of ankylosis of the wrist.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Finally, the Board has considered whether the record raises 
the matter of an extraschedular rating.  In exceptional cases 
where schedular ratings are found to be inadequate, 
consideration of an extraschedular rating commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for the Veteran's left wrist disability, but findings 
supporting ratings in excess of 10 percent have not been 
documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  While the Veteran has stated that his 
left wrist disability prevents him from working as a chef, VA 
treatment records reflect that in September 2008, the Veteran 
reported that he was planning on returning to work after 
thyroid surgery.  He additionally has reported that he has 
worked as a taxi cab driver.  The Board finds that the 
medical evidence of record does not demonstrate problems 
associated with a left wrist disability that have interfered 
with the Veteran's employment.  Therefore, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that for the period under 
review, the Veteran's left wrist disability has not warranted 
a rating higher than 10 percent.  As the preponderance of the 
evidence is against the claims for an increased rating, the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004, August 2005, 
and May 2006; a rating decision in August 2004; and a 
statement of the case in August 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained two medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

A rating in excess of 10 percent for a left wrist disability 
is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


